960 F.2d 146
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Darlene SCHMIDT, Plaintiff-Appellant,v.STATE of Utah, Anyone who is authorized to act on behalf ofthe State, including power given to cities and towns totheir agents;  Boy Scouts of America, Ben Love and Bullockand Staff;  United States Government, As identified incomplaint;  Church of Jesus Christ of Latter-Day Saints,Ezra Taft Benson, Boyd K. Packer, James E. Faust, GordonHinckley and Does one to six million followers, Defendants-Appellees.
No. 91-2378.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 6, 1992Decided:  April 16, 1992

Darlene Schmidt, Appellant Pro Se.
Before ERVIN, Chief Judge, and MURNAGHAN and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Darlene Schmidt appeals from the district court's order denying her motion to amend her complaint in her civil action, which sought damages and the cessation of allegedly unconstitutional infiltration of Utah state government by the Mormon church.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Schmidt v. State of Utah, No. CA-91-2802-3-17 (D.S.C. Dec. 10, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED